Citation Nr: 9904482	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-44 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a cardiovascular 
disorder, previously claimed as chest pain with high 
cholesterol and LDH.

4.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for headaches.

7.  Entitlement to a compensable evaluation for a rash on the 
right hand.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from November 1990 to April 1992.

This appeal arose from an August 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In June 1993, the veteran and his wife 
testified at a personal hearing; in September 1993, the 
hearing officer issued a decision which continued the 
denials.  Rating actions were subsequently issued in 
September 1993, August 1994 and May and July 1995.  The Board 
of Veterans' Appeals (Board) remanded this case for 
additional development in August 1996, following which the RO 
informed him in an April 1998 supplemental statement of the 
case that his claims were still being denied.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to increased evaluations for the 
service-connected left knee disorder, low back disability and 
headaches, as well as the claims for service connection for a 
left shoulder disability and a cardiovascular disorder, will 
be subject to the attached remand.


FINDINGS OF FACT

1.  A chronic bilateral hearing loss disability resulting 
from service has been demonstrated.  

2.  The veteran's hand rash is manifested by some pruritus 
and mild scaling of the right palm.



CONCLUSIONS OF LAW

1.  A chronic bilateral hearing loss disability was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1998).

2.  The criteria for a compensable evaluation for the 
service-connected right hand rash have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.20, Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Entitlement to service connection for 
a bilateral hearing loss disability

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records included an entrance 
examination performed in October 1968.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
5
0
0
0

On the authorized audiological evaluation conducted in June 
1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

During the May 1977 examination, no audiological evaluation 
was performed; however, he offered no complaints concerning a 
hearing loss.

On the authorized audiological evaluation conducted in April 
1991 in the National Guard, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On the authorized audiological evaluation conducted in April 
1992, as part of the Over 40 examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
20
20
20
LEFT

5
20
15
35

Following his service, the veteran testified at a personal 
hearing at the RO in June 1993.  He stated that he did not 
hear as well as he used to.  He attributed this problem to 
noise exposure suffered in service.

VA examined the veteran in September 1996.  He reported 
experiencing decreased hearing acuity since his return from 
the Gulf, where he had worked around generators, although he 
indicated that he had been exposed to loud noises in Vietnam 
as well.  He denied any noise exposure since service, noting 
that he worked as a meter reader.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
30
LEFT
20
20
25
30
45

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The examiner noted that his hearing on 
the audiological examination was normal in the right ear; the 
left ear demonstrated a moderate high frequency hearing loss.  
It was then opined that his current hearing loss was 
consistent with exposure to loud noises.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability is warranted.  Initially, the VA 
examination performed in September 1996 establishes that the 
veteran does currently suffer from a hearing loss disability, 
as is demonstrated by the speech discrimination score of 88 
percent bilaterally (for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998)).  The evidence also indicates that the 
veteran was exposed to loud noises in service, thus suffering 
an injury in service.  Finally, the VA examiner has rendered 
the opinion that the veteran's hearing loss is consistent 
with such noise exposure.  Therefore, it is found that 
service connection is justified in this case.

In conclusion, it is found that the preponderance of the 
evidence supports a grant of service connection for a 
bilateral hearing loss disability.


II.  Entitlement to a compensable 
evaluation for a rash on the hand

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's dermatophytosis will be rated as analogous to 
eczema.  Eczema with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, 
warrants a 0 percent evaluation.  A 10 percent evaluation 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. Part 4, Code 
7806 (1998).

During a June 1993 personal hearing, the veteran stated that 
he continued to suffer from a rash on his hand.  He was 
subsequently examined by VA in July 1993.  The objective 
examination revealed the presence of scaly, slightly 
erythematous patches on the right hand.  The diagnosis was 
dermatophytosis of the hand.  A February 1994 VA outpatient 
treatment record noted scaly patches on the right hand.

The veteran was afforded a VA examination in September 1996.  
The objective examination found mild hyperkeratosis on the 
right palm.  There were also a few erosions along the palm 
probably secondary to ruptured vesicles.  The diagnosis was 
one hand syndrome secondary to dermatophytosis.  This was 
noted to be chronic in nature and was manifested by only mild 
scaling and pruritus of the right palm.

After a careful review of the evidence of record, it is found 
that that evidence does not indicate that a compensable 
evaluation for the rash of the right hand is warranted.  The 
objective evidence of record, to include the September 1996 
VA examination, while showing that he suffers from itching of 
his hand rash, did not suggest the presence of exfoliation or 
exudation.  Nor is there is any indication that this rash 
involves an extensive area or an exposed surface.  Rather, 
only his right palm appears to be affected.  Therefore, it is 
found that the noncompensable evaluation, which contemplates 
slight itching and the involvement of nonexposed or small 
area, adequately compensates the veteran for his current 
degree of disability.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for the service-connected rash of the right hand.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

A compensable evaluation for the service-connected rash of 
the right hand is denied.


REMAND

The veteran has contended that his service-connected left 
knee, low back and headache disorders are more disabling than 
the current disability evaluations would suggest.  He has 
asserted that his left knee and low back are increasingly 
painful and cause him to limit his activities.  He also 
argued that his headaches have increased in frequency, 
occurring twice a week.  Therefore, he believes that 
increased evaluations are justified.  He has also asserted 
that service connection should be awarded for left shoulder 
and cardiac disabilities.  He commented that he either 
injured his left shoulder in service or that it is related to 
his service-connected neck disorder.  He also argues that he 
now suffers from a cardiovascular disability that first 
manifested in service, as evidenced by his inservice 
complaints of chest pain and elevated cholesterol and LDH.  
Therefore, he believes that service connection is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court)  held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  This information 
concerning the left knee and low back disorders was not 
provided by the September 1996 VA examination; thus it 
provides an inadequate picture of the veteran's current 
degree of disability.

In regard to the veteran's claim for an increased evaluation 
for the service-connected headaches, this claim was 
previously remanded by the Board so that a neurological 
examination could be conducted.  The examiner was instructed 
to comment on whether there were characteristic prostrating 
attacks averaging one in two months over the last several 
months.  However, the VA examination performed in September 
1996 did not provide this information.  According to Stegall 
v. West, 11 Vet. App. 268 (1998), when a case is remanded by 
either the Court or by the Board, a veteran has, as a matter 
of law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

The veteran has also claimed that he should be awarded 
service connection for a left shoulder disorder.  This issue 
was remanded to the RO so that an opinion could be rendered 
as to whether or not any indicated left shoulder disability 
was etiologically related to the service-connected neck 
injury residuals.  Such an opinion was not rendered; thus, 
the principles of Stegall, supra, have been violated.

The veteran has also requested that service connection be 
awarded for a cardiovascular disorder, claimed as chest pain 
and increased cholesterol and LDH.  This issue was remanded 
so that a definitive diagnosis could be rendered; if any 
definitive diagnosis of a cardiovascular disorder was found 
the examiner was to render an opinion as to whether the chest 
pain noted in service was an early manifestation of the 
diagnosed disorder.  The examiner was also requested to 
provide an opinion as to whether there was an etiological 
relationship between any diagnosed cardiac disorder and the 
veteran's elevated cholesterol and LDH.  The examination 
conducted in September 1996 diagnosed cardiac insufficiency, 
with a history of hypertension and hypercholesteremia.  It 
was then commented that his angina was probably related to 
the diagnosed hypertension and increased cholesterol.  
However, it is unclear from a review of this examination 
report if the chest pain and elevated cholesterol noted in 
service were early manifestations of the now diagnosed 
cardiac insufficiency.  Again, the instructions of the 
previous remand were not fully complied with; such compliance 
must be ensured prior to a final determination of the 
veteran's claim.  See Stegall, supra.

Finally, the August 1996 remand had noted that the veteran, 
through his representative, had appeared to be raising a 
claim for service connection for a right knee disability, 
which he argued was directly related to his service-connected 
left knee disorder.  The Board had found that this claim was 
inextricably intertwined with the claim for an increased 
evaluation and had instructed the RO to adjudicate this claim 
prior to determining entitlement to an increased evaluation 
for the service-connected left knee disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  To aid in this 
determination, the remand had instructed the orthopedic 
examiner to render an opinion as to whether there was any 
etiological relationship between the claimed right knee 
disorder, if found, and the service-connected left knee 
disorder.  However, a review of the examination report 
revealed that no such opinion was rendered.  Moreover, the 
claim for service connection for a right knee disorder was 
not adjudicated by the RO.  These defects must be addressed 
prior to a final determination of the veteran's appeal.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected left knee 
and low back disorders.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the left knee and low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee joint and the lumbar segment of the 
spine are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

This examiner should also examine the 
veteran's left shoulder and should render 
an opinion as to whether any disability 
identified is etiologically related to 
the service-connected neck injury 
residuals.

Finally, the orthopedic examiner should 
examine the veteran's right knee and 
determine whether there is any current 
disability found.  If such a disability 
is identified, the examiner should render 
an opinion as to whether it is 
etiologically related to his service-
connected left knee disability.

The examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed and explain any loss 
of mobility reported in the above 
examination.

2.  The RO should afford the veteran a 
complete VA neurological evaluation by a 
qualified physician in order to ascertain 
the current degree of severity and 
frequency of his service-connected 
headaches.  Specifically, the examiner 
should comment on whether there are 
characteristic prostrating attacks 
averaging one in two months over the last 
several months.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the file has been reviewed.

3.  The RO should afford the veteran a 
complete VA cardiovascular examination.  
The examiner should render an opinion as 
to whether the chest pain and elevated 
cholesterol and LDH noted in service were 
early manifestations of the currently 
diagnosed coronary artery insufficiency.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.

4.  The RO should review the evidence of 
file and determine whether the veteran is 
entitled to service connection for a 
right knee disability as a direct result 
of his service-connected left knee 
disorder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and the case should be returned to the Board for further 
appellate consideration if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

